Appellant has been condemned to the penitentiary for a term of twenty-five years for the murder of Walter Johnson.
The record is before this court without statement of facts or bills of exception. The indictment charges an offense, and the charge of *Page 34 
the court is applicable to a provable case thereunder. There appears in the record a motion for new trial, but no matters are suggested therein which can be considered in the absence of a statement of facts or bills of exception.
The judgment of the trial court is affirmed.
Affirmed.